         Case 1:16-cr-00190-PGG Document 81 Filed 05/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                                 ORDER
            - against -
                                                              16 Cr. 190 (PGG)
ALEKSANDR BURMAN,

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the Government will respond to Defendant’s motion

pursuant to 18 U.S.C. § 3582 (Dkt. No. 78) by May 27, 2020.

Dated: New York, New York
       May 21, 2020
